DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A Reply was filed 3 August 2021.  The amendments to the claims, abstract, and drawings have been entered.  Claims 1-7 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(b) 
Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 
The claim is directed to “A fast-neutron lead-cooled nuclear reactor fuel assembly“ but later refers to “a fuel assembly of the nuclear reactor”.  It is unclear whether the later referenced fuel assembly is a different (second) fuel assembly. 
The wording "the cross-section” lacks proper antecedent basis.  It is unclear whether “the cross-section” refers to “the cross-section area” or some other cross-section.

It is unclear whether “its” refers to the spacer element or the band.
The claim does not allow the public to be sufficiently informed of what would constitute infringement. 
Claim 2
Claim 1 indicates that the fuel rod is located in a shell.  That is, the fuel rod is distinct from the shell.  Thus, "the fuel rod shell” (claim 2) lacks proper antecedent basis.
The phrase “the direction of the spacer element winding on the fuel rod shell and the direction of band twist around the longitudinal axis are the same” is confusing and unclear in its meaning.  Where does the specification and/or drawings specifically show these directional features?  For example, where are there drawing arrows showing both a winding direction and a twist direction, and that these directions are the same?
Claim 3

The phrase “the direction of the spacer element winding on the fuel rod shell and the direction of band twist around the longitudinal axis are opposite” is confusing and unclear in its meaning.  Where does the specification and/or drawings specifically show these directional features?  For example, where are there drawing arrows showing both a winding direction and a twist direction, and that these directions are opposite?
Claim 5
The wording "each twisted band” lacks proper antecedent basis.
The wording "a coil with having” is unclear. 
The wording "the one shell” lacks proper antecedent basis. 
The wording "the cross-section” lacks proper antecedent basis.  It is unclear whether “the cross-section” refers to “the cross-section area” or some other cross-section.
The phrase “the cross-section area of the band being within a range from 0.1 to 0.5 times the area of a circle described around the cross-section” is unclear in its meaning and is nonsensical.  For example, it is unclear whether the “cross-section area of the band” is taken along the axis of the band or along the axis of the fuel rod shell (on which the band is wound).  Furthermore, the “area of a circle” around this unknown cross section is also unclear.  Whether the “circle” is a specifically shown circle or whether it can be any imagined circle is unknown.  Where do the drawings show “a range from 0.1 to 0.5 times the area of a circle”?  Applicant should (if possible) specifically point out both: (1) where these features have support in the specification; 

The claim does not allow the public to be sufficiently informed of what would constitute infringement. 
Claim 6
The phrase “a winding direction around which the spacer element is wound on each shell is the same as a twist direction that each band is twisted around the longitudinal axis” is confusing and unclear in its meaning.  Where does the specification and/or drawings specifically show these directional features?  For example, where are there drawing arrows showing both a winding direction and a twist direction, and that these directions are the same?
Claim 7
The phrase “a winding direction around which the spacer element is wound on each shell is opposite a twist direction that each band is twisted around the longitudinal axis” is confusing and unclear in its meaning.  Where does the specification and/or drawings specifically show these directional features?  For example, where are there drawing arrows showing both a winding direction and a twist direction, and that these directions are opposite?

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.=

Claim 4 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. 
The “same steel grade” wording constitutes new matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4-5, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Varava (RU 2543609C1) in combination with Lynworth (US 3,597,316) and JPS5559387U (“JP”) and Cayol (US 3,930,940). 
As noted above, the recited invention is unclear.
Varava discloses a fuel rod.  Nuclear fuel is arranged in a sealed housing (2).  A spacer element (1) is wound in a coil with a pitch on an outside surface of the shell, and is fastened to ends of the fuel rod.  The spacer element is in the form of a band twisted around its longitudinal axis.  The width of the band can be equal to a minimum distance between adjacent fuel rods in a fuel assembly.  

Varava does not specifically state that the cross-section area of the band is within a range from 0.1 to 0.5 times the area of a circle described around the section.  However, Figure 1 appears to render obvious to the skilled artisan the claimed range of the ratio of the cross-section area of the spacer element and its width.  Nevertheless, it is well known in the art to configure a spacer to be stronger and of a smaller size so as not to increase neutron absorption, including absorption in the area of a circle drawn around the cross-section area of the band.  For example, note JP.  Thus, modification of Varava to have made the band size smaller than 0.5 times the area of a circle described around the section to have reduced neutron absorption, as suggested by JP, would have been obvious to one of ordinary skill in the art.
Cayol shows that it is well known in the art to employ a spacer element wound in a coil in a liquid metal nuclear reactor.  Modification of Varava to have employed the modified spacer element with any type of liquid metal nuclear reactor (e.g., a fast-
The result of the modifications to Varava would have been predictable to the skilled artisan.

Claims 2-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Varava (RU 2543609C1) in combination with Lynworth (US 3,597,316) and JPS5559387U (“JP”) and Cayol (US 3,930,940) as applied to claims 1 and 5 above, and further in view of Linning (US 4,038,138).
It is noted that the formulas given in these claims generally describe the twist pitch of Varava’s band (1) with respect to its helical winding pitch around the fuel shell (2), and are thus fulfilled by the spacer element (1) of Varava.  Further it is noted, that the twisting direction of band (1) (left or right) can only be the same or the opposite, of the helical winding direction.  
Linning shows that different directions can be used (e.g., col. 1, line 64 to col. 2 line 12).  It would have been obvious to one of ordinary skill in the art, in view of Linning, to have contemplated both options.  Also, in view of the function as a spacer element, a certain number of twisting turns (N0) per pitch S1 is necessary in order to maintain a defined fuel rod spacing.  In this situation (N0 >> 1), no different technical effect can be attributed to the claimed differing (same or opposite) winding directions.  Thus, it would have been further obvious to one of ordinary skill in the art to have used in Varava either option (same or opposite direction).

Objection to the Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims or the feature(s) must be canceled from the claim(s).  No new matter should be entered.  
The following recited features are not shown:
cross-section area of the band being within a range from 0.1 to 0.5 times the area of a circle described around the cross-section (claims 1 and 5).
spacer element winding direction and band twist direction are shown as being the same (claims 2 and 6).
spacer element winding direction and band twist direction are shown as being opposite (claims 3 and 7).
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(4).  Reference character “5” has been used to designate both “fuel” and a “band”.  For example, note paragraph [0020] of the published application.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objections to the drawings will not be held in abeyance.

Objection to the Abstract
The Abstract is objected to because the sentence “The area of cross-section of the band being is within a range of from 0.1 to 0.5 times the area of a circle described around said section” is unclear.  For example, the wording “the band being is within” is unclear.  It is also unclear whether “said section” refers to the cross-section or some other section. 
The Abstract should include the technical disclosure of the improvement.  Correction is required.  See MPEP § 608.01(b).  

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that Varvara’s metal band (1) is not a spacer element.  The examiner asserts that the skilled artisan would recognize that the metal band would constitute a spacer element.  Furthermore, Varvara’s band would inherently function to space the fuel rod, especially in an accident.
Applicant argues that Varvara is not directed to a fast-neutron nuclear reactor.  The examiner notes that a fast-neutron nuclear reactor is not being claimed.  Rather, the claims are only directed to the structure of a fuel assembly.  A fuel assembly is capable of being employed in any type of test reactor, including a fast-neutron test reactor.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Prosecution on the merits is closed.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

RCE Eligibility
Since prosecution is closed, this application is now eligible for a request for continued examination (RCE) under 37 CFR 1.114.  Filing an RCE helps to ensure entry of an amendment to the claims and/or the specification.

References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646